ORDER

PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of felonious restraint and armed criminal action. Defendant was sentenced to consecutive terms of imprisonment of three years and five years respectively. Defendant also appeals from an order denying his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error are without merit. No error of law appears, and the findings and conclusions of the motion court are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).